PER CURIAM.
The petitioner has filed a petition for writ of habeas corpus in the above entitled cause. The record shows that this petitioner has been denied the writ by order of the Judge of the Circuit Court of the Eighth Judicial Circuit in and for Union County, Florida upon the same issue, and thus the matter is res judicata. It is therefore ordered that the writ heretofore issued in this cause be discharged and the case dismissed.
It is so ordered.
ROBERTS, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ., concur.